Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 8-17, 19, and 21 are currently pending and have been examined.
Claims 2-4, 6-7, 18, and 20 have been cancelled. 
Claims 1, 5, 8-17, 19, and 21 are allowed.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120,121, or 365(c). Accordingly, the effective filing date for the instant application is 29 January 2018 claiming benefit to German Patent Application No. DE 102018101893.2.

Objections and Formal Matters
The amendments entered under the After Final Consideration Pilot Program 2.0 (AFCP 2.0) on 16 March 2021 have been entered – see PTO-2323 After-Final Consideration Pilot form. 

Claim Rejections - 35 USC § 101
The rejections of claims 1-20 under 35 USC § 101 have been withdrawn in view of the AFCP 2.0 amendments received 16 March 2021.

Claim Rejections-35 USC § 112
The rejections of claims 2 and 6 under 35 USC § 112(b) have been withdrawn in view of the AFCP 2.0 amendments received 16 March 2021.

Claim Rejections - 35 USC § 103


Allowable Subject Matter
Claims 1, 5, 8-17, 19, and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC § 101 – Subject Matter Eligibility Rejection
Claims 1, 5, 8-17, 19, and 21 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a system, method, and non-transitory, computer readable medium and therefore are directed towards a statutory categories. Second the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
The amendments, received 16 March 2021 and entered by AFCP 2.0, qualify the claims as subject matter eligible. The claims integrate the judicial exception into a practical application under Step 2A Prong Two because the judicial exception is applied with, or used by, a particular machine (see MPEP § 2106.05(b) Particular Machine). Under the factors for consideration, the machine (I) is particular of the elements and can be specifically identified (here a dialysis machine), (II) integrates the recited judicial exception into a practical application (here the use sensor readings are specific to the use of the dialysis machine), and (III) poses meaningful limits on the claim (here the errors associated with dialysis machine use are expressed 

35 USC § 102/103 – Prior Art Rejections
The limitation in independent claims 1, 5, and 21 specifically requiring during a second operating phase corresponding to a second iteration of the user [performing an action] for the dialysis machine, and based on the stored detected user error associated with the user, proactively trigger output of a user-specific message to provide the user with instructional information regarding [the action to be performed] to the user [performing the action] during the second operating phase is free of the art.
The most remarkable prior arts of record are as follows:
Cheng et al. (US Patent App No 2016/0341564)[hereinafter Cheng];
McElhinney et al. (US Patent No App No 2016/0155315)[hereinafter McElhinney];
Zilbershlag (US Patent App No 2015/0130283)[hereinafter Zilbershlag].
Neither Cheng, McElhinney, nor Zilbershlag teaches on providing a user-specific instructional message when the specific user is about to perform an action in which the user had previously failed to perform correctly when operating a medical device. While McElhinney teaches on predicting past alert response pattern behavior for a user and making a device adjustment (Detailed Description in ¶ 0224), McElhinney fails to predict providing proactive alternative instructions to the user for proper usage. While Zilbershlag teaches on predicting device failures, alerting the user to the future failure, and offering solutions to mitigate the harm caused by the failure (Abstract), Zilbershlag fails to consider detecting user based operational errors and only detects device mechanical failures not associated with a particular user. 
While Cheng teaches on proactively providing alternative messaging to indicate a past mistake at this particular operational step has been made by the user and provides steps to avoid said operational error in the present operation time (Detailed Description in ¶ 0113), Cheng fails to consider the operational behaviors on an analogous device, only user errors associated with following location directions. Cheng . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore independent claims 1, 5, and 21 and dependent claims 8-17 and 19 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626